PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/839,690
Filing Date: 3 Apr 2020
Appellant(s): WILSON, Gary, J.



__________________
Alberto Araiza (Reg. No. 60,621)
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 2/28/2022.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 9/28/2021 from which the appeal is taken is being maintained by the examiner.
(2) Response to Argument
101
Appellant asserts that (Page 8 of the Appeal Br.) the problem with the Examiner’s assertions is that they grossly ignore the invention and instead deem that the claims are ineligible because they involve pairing. 
Examiner respectfully disagrees.  The claims have been deemed patent ineligible not because they involve device pairing but because they are directed to carrying out a transaction using the already invented and well-known feature of device pairing which places the invention under the Commercial/Legal Interactions grouping of abstract ideas.  Appellant cannot and does not contend to have invented device pairing.  The pairing of two devices to establish trust and improve security has already been invented, is very well-known in the art, and is in widespread use as evidenced by the cited references listed in Pages 7-8 or 21-22 of the Final Rejection.  Therefore, it is not persuasive for the Appellant to assert (Page 8 of Appeal Br.) that the claimed invention improves the security of a computer system.  
To the extent that the Appellant maintains that claim 1 is directed to a particular implementation – a specific way of authorizing a computer system to conduct a transaction, this is not persuasive because it is tantamount to limiting an abstract idea to a particular well-known technological environment and thus constitutes a certain method of organizing human activity.  Moreover, there is ample evidence in the prior art that device pairing is used in commercial activities, e.g., ATM transactions as in Bathiche.  Examiner notes that using device pairing to carry out a trusted transaction between two entities is comparable to using two factor authentication (2FA) to carry out a transaction between two parties.  Similar to device pairing, 2FA improves communication security and has already been invented.  Therefore, carrying out a transaction using device pairing or 2FA are merely attempts to limit an abstract idea to a particular technological environment.
Fraud is not a technical problem but a business problem.  Appellant’s invention merely utilizes one of the well-known methods of establishing trust between two devices – device pairing – to carry out a financial transaction using one of the paired devices thus minimizing the chances of fraud.  Rather than demonstrating technical improvement, the only improvement resulting from the Appellant’s invention is improved financial risk management for one or both of the parties to the financial transaction secure in the knowledge that the devices are trusted – which is an improvement in the abstract realm and not in the technical domain.
MPEP 2106.05(a) Improvements to the Functioning of a Computer or To Any Other Technology or Technical Field [R-10.2019]: It is important to keep in mind that an improvement in the judicial exception itself (e.g., a recited fundamental economic concept) is not an improvement in technology.  For example, in Trading Technologies Int’l v. IBG LLC, the court determined that the claim simply provided a trader with more information to facilitate market trades, which improved the business process of market trading but did not improve computers or technology.  See Trading Techs. Int’l, Inc. v. IBG LLC, 921 F.3d 1084 (Fed. Cir. 2019) (“This invention makes the trader faster and more efficient, not the computer.  This is not a technical solution to a technical problem.”) (“The claims of the ‘999 patent do not improve the functioning of the computer, make it operate more efficiently, or solve any technological problem.  Instead, they recite a purportedly new arrangement of generic information that assists traders in processing information more quickly”); See Trading Techs. Int’l, Inc. v. IBG LLC, 921 F.3d 1378, 1384 (Fed. Cir. 2019) (Fed. Cir. Apr 30, 2019) (“The claims are focused on providing information to traders in a way that helps them process information more quickly, ’556 patent at 2:26-39, not on improving computers or technology.”).
Similarly here, claim 1 recites a well-known arrangement of two devices that assists in establishing trust between the devices in order to complete a transaction that may minimize the risk of fraud for either party to the transaction but does nothing to improve computers or technology.  Here, the focus of the claim is not on the specific asserted improvement in computer capabilities.  To the extent the claimed invention describes an improvement, such improvement lies in managing risk – an abstract idea.  Hence, the claims represent improvement to the judicial exception rather than to the technology.
Appellant compares the present invention to BASCOM and Amdocs.
Examiner finds this unpersuasive.
Examiner points out that the principal distinction between the arrangement of devise in BASCOM with the present claims is that in BASCOM they were innovative in the art; whereas device pairing was already WURC before the earliest priority date of the current invention. 
In BASCOM, the Federal Circuit determined that “its particular arrangement of elements is a technical improvement over prior art ways of filtering such content.”  The court determined that “[b]y taking a prior art filter solution (one-size-fits-all filter at the ISP server) and making it more dynamic and efficient (providing individualized filtering at the ISP server), the claimed invention represents a ‘software-based invention[ ] that improve[s] the performance of the computer system itself.’”  In contrast here, Appellant has not shown a non-conventional, non-generic arrangement regarding the additional structural limitations of generic computer components.  Pairing of devices, as recited in the claims, is not an improvement over prior art; rather it is the prior art.  Using the prior art in its conventional configuration is the opposite of BASCOM which discovered an unconventional improvement by enabling local filtering that was not known in the prior art.  Whereas BASCOM transcended the prior art, Appellant’s claims describes the prior art.  For the above reasons, Appellant’s attempts to analogize the present case to BASCOM is unpersuasive.
It is not clear why compares the claims to Amdocs.  This is not a technology problem akin to the problem in Amdocs of “network bottlenecks” and “stored information in one location, which made it difficult to keep up with massive record flows from the network devices and which required huge databases.”  Rather, the problem identified by Appellant relates to the pairing of one device to another so that they can trust each other in order to carry out a financial transaction.  Nothing in Appellant’s claim provides benefits based upon a “distributed, remote enhancement that produce[s] an unconventional result – reduced data flows and the possibility of smaller databases,” as was found by the court in Amdocs.  In Amdocs, the Court found that a specific enhancing limitation in the claims provided a technological solution to a technological problem.  In contrast here, first, pairing between two devices does not produce an unconventional result or reduce network congestion; second, device pairing has been WURC since the late 1990s and could not be considered a technical solution to a technical problem in 2012.  
103
Appellant argues that both Bathiche and Kargman fail to disclose or suggest “causing said account server to transmit to each of said transaction devices, unique information for exchange between said two transaction devices,” as required in claim 1.  
Examiner disagrees.
See Bathiche:
Para [0096] (“The block diagram of FIG. 8 shows an initiating device 102 i, which may be any of the computing devices 102 described above.  For practical reasons, it may be inconvenient to pair typically stationary computing devices such as a desktop computer to a third party public terminal, but such embodiments are conceivable within the scope of the present technology.  The public terminal 136 may be the front end of a secure network supported by back end third party servers 130 networked to the public terminal 136 via a secure connection over a network (which may or may not be the Internet).”)
Para [0097] (“In general, the third party server 130 may store user records for a variety of users, as well as other sensitive secure material, which records may be accessed via the third party public terminal 136.  Examples of third party public terminals include but are not limited to ATM kiosks, airline, hotel, car rental or other check-in kiosks, internet kiosks, photo kiosks, movie rental and other media distribution kiosks and gaming kiosks.  When interacting with such third party terminals, it is desirable for a user to authenticate themselves before gaining access to secure records.  It is also desirable that the user's information (from either an initiating device or from the third party server) not be accessible at the public terminal after a user leaves.”)
Para [0098] (“In embodiments, the pairing of an initiating device 102 i to a public terminal 136 may be initiated and negotiated in any manner described above, for example with respect to FIGS. 3-6.  Thus, in embodiments, an initiating device 102 i may pair with the public terminal 136 by bumping or being brought within proximity of the public terminal while providing the correct authentication token.  Once paired, a user may gain access to the secure records stored on back end server 130 which are associated with the user of the paired device 102 i.”)
Para [0105] (“Assuming no termination events were detected in steps 460 and 464, the user input received in step 458 may be processed.  The processor in the initiating device 102 i and a processor associated with either the public terminal 136 or server 130 may cooperate to process the user input and data in an application.  Thus, FIG. 9 shows processing of the user input by the initiating device 102 i in step 466 and processing of the user input by the target device 102 t in step 468, with the processing possibly including the exchange of information between the two devices. It is understood that one or the other of devices 102 i, 102 t may perform this processing in further embodiments.  It may also happen that the processing step 466 includes the accessing of data on the initiating device, and that the processing step 468 includes the accessing of data from server 130.”)
Para [0106] (“In step 478, the processed user input is forwarded to the backend server 130, and the backend server may return information in response.  Both the initiating device 102 i and the public terminal 136 may then return to step 454 to present an updated user interface and await new user input.”)
Para [0108] (“In a further example of pairing a computing device with a public terminal, the user's computing device may be the only device holding the user's credentials.  When the public terminal is coupled (for example through any means described above), the user's device may indicate its identity to the terminal, but it does not provide the terminal the keys necessary to prove that identity to any backend server.  In this instance, all authentication requests from a backend server are routed through the terminal to the user device.  The device answers the challenge.  In this way, new transactions can only occur while the user's device is coupled.  The public terminal may delete any memory of transactions that occurred when the user's device is decoupled.  In this embodiment, no authentication tokens are passed to the public terminal or backend server.”)
Para [0109] (“In embodiments described above, the public terminal 136 was coupled to backend server 130 in a secure network.  In further embodiments, a public terminal 136 may be a standalone device without a dedicated backend server. In such embodiments, the public terminal may be treated as a target device 102 t as described in any of the above embodiments.  Thus, a user may approach the public terminal and pair his computing device 102 with it.  At that point, the public terminal may in effect be viewed as the user's device.  The initiating device 102 i may use the public terminal 134 to access all records and profile data of the owner of the initiating device 102 i that may be available from secure servers that may be accessible through network 108.  When the user leaves and severs the connection, the public terminal goes back to being a non-dedicated, public computing device.”)
Based on the above disclosure, Bathiche teaches pairing an initiating computing device with a public terminal that is connected to a third party server by routing authentication requests from the backend server are routed via the public terminal to the device which answers the challenges.  Hence, Bathiche teaches the limitation of transmitting unique information for exchange to a transaction device.  Examiner also takes this opportunity to point out that claim 1 suffers from possible drafting error in that the unique information from the common server is transmitted to each of the two transaction devices – which seems to imply that both devices are trusted and would thus obviate any need for pairing the two devices.
Appellant argues that both Bathiche and Kargman fail to disclose or suggest “connecting each of at least two transaction devices to a common account server by a secure connection between each transaction device and said account server,” as required by claim 1.
Examiner disagrees.
Bathiche discloses:
Para [0022] (“The pairing of two devices may be initiated by a variety of methods.  In one example, the pairing of two proximate computing devices may be initiated by “bumping” technology, where the tapping or bumping of one device against another initiates the pairing process between the two devices. In embodiments, in order to complete the pairing process, the initiating device further authenticates itself to the target device to ensure that the initiating device is operated by a valid user before providing access to the secure resources of the target device.  Authentication may be performed by a variety of protocols, including in one specific example, providing a fingerprint to a scanner on the initiating device.  In this example, pairing initiation and authentication may be accomplished in a single motion by a user bumping a target device while his or her finger is engaged with the scanner.  This and more generalized embodiments are explained in greater detail below.”)
Para [0028] (“Where authentication is performed by the service 104, the ownership indicia for users and/or devices and the personal verification indicia for users may be stored in user account records 124 within a data structure 126.  Data structure 126 may further include a variety of other data, including user profiles, user contacts, friends lists, etc.  While servers 120, login service 122 and data structure 128 are shown as part of a single service 104, some or all of these components may be distributed across different services in further embodiments.”)
Para [0053] (“Once devices to be paired are identified, the devices negotiate the pairing as explained with respect to the block diagram of FIG. 2 and flowchart of FIG. 5.  One danger in pairing devices is that an initiating device may be stolen or spoofed by an unauthorized user, who then attempts to gain access to the secure resources available through the target device 102 t.  In order to prevent this situation, embodiments of the pairing negotiation include an authentication protocol, where an initiating device provides not only an ID for the device or user, but also an authentication token personal to the user.  Use of an authentication protocol allows pairing to secure, encrypted networks.  These aspects are explained in greater detail below.”)
Para [0059] (“A wide variety of other authentication protocols may be used in accordance with the present technology.  In one further example explained below with reference to FIG. 6, the authentication components 148 in the initiating device 102 i may include a fingerprint scanner for authenticating a user by his or her fingerprint.  A variety of other authentication protocols are explained hereinafter.  Through use of these authentication mechanisms, pairing motion such as a bump not only pairs devices, but it allows an initiating device 102 i to join an encrypted network including the target device 102 t.”)
Based on the above disclosure, Bathiche teaches a wide variety of authentication protocols to ensure that an initiating device is operated by a valid user before completing the pairing process such as authentication performed by login service 122 on server 114 as part of service 104 (Fig. 1).  Hence, Bathiche teaches the limitation of securing connection between transaction device and server.
For the above reasons, Appellant’s arguments are not persuasive.
112
Appellant asserts that the patent application repeatedly and clearly illustrates examples that relate to temporary pairing, which necessarily terminates because anything that is temporary will terminate.  
Examiner finds this unpersuasive because pairing is not an evanescent property that terminates by itself.  A review of the any comparable prior art discloses that an active step needs to taken to terminate device pairing such as – blocking, forgetting, unpairing, walking away, or setting a time-out period.  For example, the Bathiche reference used for obviousness rejection discloses setting predefined termination indicators such as time-out period, or threshold distance (See Bathiche: Para [0084], [0104]; Claim 10).  Unfortunately, not a single one of these well-known pairing termination features is mentioned in the Specification.  There is simply no mention of termination or decay anywhere in the Appellant’s Specification.  The fundamental factual inquiry is whether the specification conveys with reasonable clarity to those skilled in the art that, as of the filing date sought, applicant was in possession of the invention as now claimed. See, e.g., Vas-Cath, Inc., 935 F.2d at 1563-64, 19 USPQ2d at 1117.  Examiner also points out that, contrary to the Appellant’s assertion, nowhere does the Specification describe the pairing as “temporary.”  
Nor would it be reasonable to suggest that the knowledge of how to temporarily pair and subsequently terminate the pairing would have been in possession of a POSITA at the time of filing.  As can be seen from Batchiche (Claim 10), while termination of pairing can be accomplished in a number of different ways, each requires setting a specific termination indicator that is different from all others.  For example, in one instance, the owner of one device may indicate that pairing is to termination upon the passage of predetermined time.  In another instance, pairing is to terminate if an idle period of no communication between the first and second computing devices exceeds some predetermined period of time.  In yet another example, pairing is to terminate if a distance between the first and second computing devices exceeds a threshold distance.  Unfortunately, Appellant’s Specification does not provide any information or teaching from which one could reasonably conclude which of these (or other types of) termination settings – the time-out based, or the passage of time based, or the distance-based termination – are inherently and obviously present in the invention.  In the absence of any clues, the public is left guessing.
A patent is not a hunting license.  While a POSITA may be generally aware of the concept of terminating a pairing, a POSITA cannot be expected to supply the specific means of such pairing termination in the absence of any descriptive support or clues in the Specification.  Here, the Appellant is merely claiming the functional result of terminating pairing without any evidence of possession of the specific means of achieving such of termination.  See In re Wilder, 736 F.2d 1516, 1521, 222 USPQ 369, 372-73 (Fed. Cir. 1984) (affirming a rejection for lack of written description because the specification does “little more than outline goals appellants hope the claimed invention achieves and the problems the invention will hopefully ameliorate”).  It would be inappropriate to let a filer to obtain a patent with unsupported limitations hoping that the public would fill in the blanks as they see fit.  
For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/ARUNAVA CHAKRAVARTI/Primary Examiner, Art Unit 3693                                                                                                                                                                                                        
Conferees:
/Shahid Merchant/Supervisory Patent Examiner, Art Unit 3693                                                                                                                                                                                                        

/ALEXANDER G KALINOWSKI/Supervisory Patent Examiner, Art Unit 3691                                                                                                                                                                                                        


Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.